Citation Nr: 0533696	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant served on active duty from November 1979 to 
June 1995.  The evidence currently of record does not 
establish that the appellant had service in Southwest Asia 
during the Persian Gulf War as defined in 38 U.S.C.A. § 1117.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that, in part, denied the appellant's claims 
of entitlement to service connection for a skin disorder, 
fatigue and an intestinal disorder.  The appellant did not 
complete the procedural steps necessary for an appeal as to 
the other issues denied in the September 2002 rating 
decision; therefore, the issues on appeal are as listed on 
the title page.

The appellant, in the VA Form 9 submitted in August 2003, 
stated that he wanted to have a Travel Board hearing.  That 
same month, the appellant notified VA that he had relocated 
to Georgia and asked that the case be transferred to the 
Atlanta RO.  In a February 2004 written statement, the 
appellant withdrew his Travel Board request.  The Atlanta RO 
has now certified the case to the Board.  Therefore, as there 
is no current outstanding hearing request, the case is ready 
for appellate review.

In September 2004, and in November 2004, the appellant 
submitted additional evidence concerning his claims; this 
evidence consisted of written statements from him and his 
sister, as well as copies of VA treatment records.  The 
appellant's representative has provided a waiver of review of 
that evidence by the Agency of Original Jurisdiction (AOJ) 
and therefore return to the RO of evidence received directly 
by the Board is not required.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion 
of the decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was diagnosed with a skin disorder 
(eczema/dermatitis) of the upper extremities during service 
and he is currently receiving treatment for a skin disorder 
of the upper extremities diagnosed as eczema/dermatitis.

2.  A November 1996 rating decision granted the appellant's 
claim of entitlement to service connection for Hepatitis B; a 
noncompensable evaluation was assigned.

3.  A December 1996 rating decision determined that the 
appellant's service-connected Hepatitis B disability 
encompassed symptoms of elevated liver function tests and 
fatigue and assigned a 30 percent evaluation for the fatigue.

4.  There is no controversy regarding the issue of 
entitlement to service connection for fatigue, as this 
symptom is medically attributed to his service-connected 
Hepatitis B and has been considered in rating that disorder.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a skin disorder are met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 1154, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2005).

2.  There is no issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for fatigue.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he currently has a skin disorder, 
fatigue and an intestinal disorder that are related to his 
service in Germany during the Persian Gulf War.  He contends 
that he was exposed to toxic substances that were coating 
military equipment coming from the Southwest Asia Theater of 
operations that he handled in the course of his duties in 
Germany.

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claims.  The 
RO sent the appellant a letter in August 2001, in which he 
was informed of VA's duty to assist, what the evidence had to 
show to establish entitlement, what evidence or information 
was still needed (medical and nonmedical) and what kinds of 
evidence the RO would help obtain.  In addition, the RO 
informed the appellant about what the evidence had to show to 
establish entitlement to service connection in the July 2003 
Statement of the Case (SOC).  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The appellant was provided VCAA notice prior to the issuance 
of the rating decision on appeal and the "appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was supplied with the 
text of 38 C.F.R. § 3.159 in the July 2003 SOC.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  In August 2004, the appellant was informed 
by an RO letter that he could submit more evidence to the 
Board; additional evidence was thereafter submitted.  
Therefore, there is no duty to assist that was unmet.

The record indicates that all relevant facts with respect to 
the two claims decided below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Skin claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Review of the service medical records reveals that the 
appellant sought treatment for a rash on his arms, ankles and 
chin.  Physical examination revealed macular, papular lesions 
over the medial aspects of both arms and ankles.  Testing for 
fungus was negative.  The clinical assessment was contact 
dermatitis.  In April 1989, the appellant complained of a 
rash on his arms and legs; he reported that his symptoms had 
begun five weeks before.  On physical examination, dry 
flaking skin was noted on the appellant's arms and legs.  
There were no papules.  The clinical assessment was rule out 
eczema.  In February 1994, the appellant complained about an 
itchy rash of two years' duration; he said the rash was 
located on his arms and legs, that it occurred off and on and 
that it was improved with the use of medicated cream.  On 
physical examination, the appellant had dry skin with 
hyperpigmented skin lesions of different sizes and shapes on 
his arms and legs.  He was provided with a medicated 
ointment.  A diagnosis of atopic dermatitis was rendered.  In 
October 1994, the appellant continued to complain about the 
rash on his arms and legs; he said that the rash itched.  He 
was referred to the Dermatology department.  In November 
1994, the appellant complained of long term dry itchy skin.  
On physical examination there were eczematous plaques, but no 
lichenification or secondary infection.  The clinical 
assessment was eczema.  No skin disorders were noted on the 
report of the separation medical examination conducted in 
March 1995.

Post-service, the appellant was diagnosed by a VA health care 
provider with dermatitis and dyshidrosis in June 1999.  In 
September 1999, the appellant complained of chronic hand 
dermatitis and scaling on his feet.  Tinea was diagnosed on 
the feet and nails.  Eczema was diagnosed for the hands.  A 
May 2000 medication list indicates that the appellant was 
taking oral medication for control of itching and rash and 
that he was using a cream for the eczema on his hands.  In 
January 2002, the appellant sought treatment for complaints 
of a rash on his fingers and forearms; he reported that he 
had had this for approximately ten years.  He said that 
different creams had not helped and that he took medication 
for itching.  On physical examination, the right hand 
exhibited thickened skin with scaliness and some vesicles on 
the little finger, index finger and thumb.  The left hand 
exhibited these findings on all fingers and the side of the 
palm.  There were similar findings on each forearm.  The 
diagnosis was dermatitis.  Two years later, similar findings 
were made.  Both hands exhibited discoloration and eczematous 
features on January 27, 2004.  

Based on the above, the Board finds that the evidence is, at 
a minimum, in relative equipoise as to whether the 
appellant's skin disorder of the upper extremities was 
incurred while on active duty.  The evidence indicates that 
the appellant's eczema and/or dermatitis are the result of an 
occurrence or event incurred while on active duty.  There is 
uncontroverted evidence of repeated clinical finding of 
eczema and dermatitis over the last few years the appellant 
was serving on active duty.  Post-service medical evidence 
shows continued complaints of, diagnoses of, and treatment 
for, rashes, itchiness, dryness, scaling and thickened skin 
over the appellant's hands and forearms.  These symptoms have 
been described as chronic.  

Consequently, reasonable doubt should be resolved in favor of 
the appellant.  Therefore, service connection for a skin 
disorder of both hands and forearms, diagnosed as eczema 
and/or dermatitis, is, granted.


B.  Fatigue claim

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

The RO granted the appellant's claim of entitlement to 
service connection for Hepatitis B in a November 1996 rating 
decision.  In a December 1996 rating decision, the RO found, 
based on an October 1996 VA medical examination report, that 
the appellant's fatigue was the main symptom of his Hepatitis 
B, and was therefore, encompassed in the service-connected 
disability.  A 30 percent evaluation was assigned based on 
the existence of hepatitis-related fatigue.  As a result, the 
RO's December 1996 rating decision had fully resolved, and 
thus has rendered moot, the appellant's claim for service 
connection for fatigue on appeal to the Board.  Therefore, 
having resolved the veteran's claim in his favor, there is no 
longer a question or controversy remaining with respect to 
entitlement to service connection for that disability.  
38 U.S.C.A. § 7105.  Nor are any exceptions to the mootness 
doctrine present because the relief sought on appeal, the 
initial award of service connection, has been accomplished 
without the need for action by the Board.  See, e.g., Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. 
§ 20.101.  Accordingly, the appeal is dismissed. 


ORDER

Service connection for eczema and dermatitis of both upper 
extremities is granted.

The appeal of the denial of entitlement to service connection 
for fatigue is dismissed for lack of jurisdiction.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

Review of the appellant's service medical records reveals 
that he was treated for gastrointestinal complaints in 1992, 
1993 and 1994.  A VA treatment note dated in January 2004 
indicates that the appellant had been given a diagnosis of 
gastroesophageal reflux at some point.

The VA medical records reviewed by the RO in making its 
determination are dated between 1999 and 2002.  The appellant 
has submitted copies of additional VA medical records dated 
between 2002 and 2004.  It also appears that the appellant 
has received some medical care as a retired service member at 
a military health care facility, but these records are not in 
evidence.

Records generated by military and VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
federal records, which may well contain significant medical 
findings and conclusions.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) 
(2005).  Consequently, these VA and retired military medical 
records should be obtained.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury (including 
the treatment therefore) shall be service connected.  
38 C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The RO has utilized Diagnostic Code 7345 to evaluate the 
appellant's disability from Hepatitis B.  Prior to July 2, 
2001, that Diagnostic Code provided that a 10 percent rating 
is assigned for hepatitis with demonstrable liver damage with 
mild gastrointestinal disturbance.  For minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance necessitating dietary restriction or other 
therapeutic measures, a 30 percent rating is assigned.  A 60 
percent rating is assigned for moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  A 100 percent rating is 
assigned for marked liver damage manifested by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  
There is no medical opinion of record that indicates whether 
or not the appellant is currently suffering from any 
gastrointestinal disorder that is etiologically, either by 
aggravation, or by side effect of treatment, related to or 
separate from the service-connected Hepatitis B.  In 
addition, consideration of the factors discussed in the Allen 
case is not reflected in the rating decision.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
gastrointestinal condition(s) since 1995, 
not already provided.  After obtaining 
the appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, all VA and retired 
military treatment records dated from 
1995 to the present not already of record 
must be obtained.  All correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

2.  Thereafter, the appellant should be 
scheduled for VA examination, conducted 
by an appropriately qualified physician, 
to determine the nature, etiology, onset 
date and extent of all current 
gastrointestinal pathology.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached.

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if the examination is not 
accomplished), the examiner should 
provide an opinion regarding whether any 
currently diagnosed gastrointestinal 
disorder is causally or etiologically 
related to the appellant's military 
service, to his service-connected 
Hepatitis B or to some other cause or 
causes.  The examiner should state 
whether there is any evidence that any 
current gastrointestinal disorder is 
related to any signs or symptoms the 
appellant experienced during service.

3.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

4.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).  The readjudication 
should include consideration of whether 
any gastrointestinal pathology is 
causally or etiologically related to the 
appellant's service-connected hepatitis 
disability.

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


